Case 19-20476 Doc5 Filed 08/05/19 Page 1 of

2
fl

  

Fill in this information to identify your case:

  

Debtor 4 Jill Rantz Marsh

First Name Middle Name Last Name

Debtor 2
{Spouse if, filing}

 

First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: DISTRICT OF MARYLAND

 

 

  

Case number
{if known)

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter

If you are an individual filing under chapter 7, you must fill out this form if:
@ creditors have claims secured by your property, or

a you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set fi

whichever is earlier, unless the court extends the time for cause. You must also send copies to the c
on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct info
sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (¢
information below.
enti of

   

Creditor's
name:

Toyota Motor Credit Corp [ Surrender the property.

0 Retain the property and redeem it.

@ Retain the property and enter into a
Reaffirmation Agreement.

OC Retain the property and [explain]:

Description of 2016 Toyota Corolla
property
securing debt:

 

bfficial Form 106D), fill in the

 
       
        
        
  
 

O Chectk if this is an
amended filing

12/15

or the meeting of creditors,
editors and lessors you list

rmation. Both debtors must

p top of any additional pages,

i

  
  

[No

Ml Yes

 

List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired |

Leases (Official Form 106G), fill

in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.

You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).
‘Describe your.tinexpired personal property leases:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

q
q
C
Cc
o

Lessor's name:

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7

 

1 No

I Yes
No
Yes
No

page 1

 

 
Case 19-20476

Debtor1 Jill Rantz Marsh

Description of leased

Doc 5

Filed 08/05/19 Page 2 of 2

Case number (if known)

Property: C1 Yes
Lessor’s name: C1, No
Description of leased
Property: CO Yes
Lessors name: CI No
Description of leased .
Property: C]| Yes
Lessor's name: O} No
Description of leased
Property: C| Yes
Lessor's name: GO No
Description of leased
Property: OD Yes
Sign Below

 

Under penaity of perjury, ! declare that | have indicated my intention about any property of my estate that secures a debt and any personal

property that is vy). to an unexpired lease.

fl
x Dill lowly
JfiVRantz Marsh
Signature of Debtor 1

Date Os | 01 | 2014

Official Form 108

Statement of Intention for Individuals Filing Under Chapter 7

X

 

Signature of Debtor 2

Date

 

 

 

page 2

 
